DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 8 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,146,188 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
Claims 1-20 are allowed because the prior art does not teach nor reasonably suggest a smart watch comprising: a processor as claimed configured to cause the user interface to present a watch dial and a second dial as claimed, “control the first and second watch arms to indicate a time of day in a first mode of operation”, “control the first and second watch arms to form a pointer in a second mode of operation”, and “wherein only the watch dial and the second dial are presented on the user interface in the first mode of operation and the second mode of operation, respectively” in combination with the remaining limitations of the claims.

The closest prior art appears to be Christie US 2011/0137519, Miyake US 2013/0033970, Giauque US 2008/0151697. In the prior art, the dials are static (i.e. the same dial is used for
Christie and Miyake for both modes, and concentric dials for Giauque for both modes). It would also not have been obvious to a person having ordinary skill in the art before the invention was effectively filed without impermissible hindsight to modify the prior art to have only the different dials in the corresponding different modes to reach the claimed invention. For these reasons, the claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on T&Th 1-7pm EST, W 3:30-7:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844